TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00687-CR



                                 Dylan Shane Caad, Appellant

                                                v.

                                  The State of Texas, Appellee


          FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
    NO. CR2012-502, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING


                              MEMORANDUM OPINION


               Dylan Shane Caad pleaded guilty to two counts of aggravated robbery and one

count of burglary of a habitation. See Tex. Penal Code §§ 29.03, 30.02. The district court

sentenced Caad to thirty years’ imprisonment for each of the aggravated robbery offenses and

fifteen years’ imprisonment for the burglary offense with the sentences to run concurrently.

Before entering his plea to these charges, Caad filed a motion to suppress evidence contending

that he “was arrested without lawful warrant, probable cause, or other lawful authority” and

requesting exclusion of all evidence obtained from his allegedly illegal arrest. The district court

denied the motion, which Caad appeals. See Tex. Code Crim. Proc. art. 44.02. 1 We will affirm

the judgment of conviction.


       1 In 2019, the Court of Criminal Appeals afforded Caad the opportunity to file an out-of-
time appeal. Ex parte Caad, No. WR-90,022-01, 2019 Tex. Crim. App. Unpub. LEXIS 525, at
*1 (Crim. App. Sept. 11, 2019) (not designated for publication).
                                      BACKGROUND

              The evidence from the suppression hearing showed that New Braunfels Police

Department Patrol Officer Samuel Ramirez received a dispatch call at 1:50 a.m. notifying him

about a robbery nearby that had just occurred, committed by suspects who were armed. There

was only light traffic on the road where the officer was patrolling at the time. Within three

minutes of the dispatcher’s call, Officer Ramirez saw a vehicle coming toward IH-35 from the

direction of the robbery and carrying the number of passengers consistent with the dispatcher’s

description. Officer Ramirez followed the vehicle without activating his patrol car’s siren or

overhead lights. Within two miles of the robbery, the driver pulled the vehicle into a shopping

center parking lot and eventually stopped there although none of the businesses were open at

that hour.

              The driver of the vehicle was later identified as Destinee Marie Davila-Coy, and

the two passengers as Troy Anthony Jenkins and Caad. Officer Ramirez told Davila-Coy to

stand by his patrol car while waiting for a backup officer, Michael Burton, to arrive. The

passengers appeared to be black or Hispanic males, matching the description of the gunmen.

The officers investigated to determine whether the occupants of the vehicle were involved in the

nearby robbery. Because the dispatcher had advised that the suspects were armed, Officer

Ramirez conducted a pat-down search of Jenkins’s outer clothing. He found a 9mm pistol and a

loaded magazine in Jenkins’s pockets. Officer Burton then directed Caad to get out of the

vehicle and conducted a pat down search of his clothing. Inside the vehicle on the seat in plain

view, Officer Ramirez saw black clothing and a ski mask matching the description of items that

the perpetrators wore during the robbery. Search of the vehicle revealed another ski mask,

another firearm, and property stolen from the victims. Caad, Jenkins, and Davila-Coy were

                                               2
arrested and taken into custody. After the hearing, the district court denied Caad’s motion

to suppress.


                                        DISCUSSION

               On appeal, Caad challenges the district court’s denial of his motion, contending

that his arrest and the subsequent search were unlawful. He claims that he was “detained without

reasonable suspicion of criminal activity,” “removed from [the] car in which he was a

passenger,” and “frisked for weapons without reasonable belief that [he] was armed and

dangerous.” Caad also claims that “[t]here was no voluntary consent to search at any time.”

               However, as the State points out, the detention and search that are the basis of

Caad’s appeal were reviewed in a related appeal by his co-defendant, Jenkins. See Jenkins v.

State, No. 13-14-00088-CR, 2015 Tex. App. LEXIS 7575, at *14 (Tex. App.—Corpus Christi–

Edinburg July 23, 2015, pet. ref’d) (mem. op., not designated for publication). 2 Like Caad,

Jenkins filed a motion to suppress evidence before pleading guilty to two counts of aggravated

robbery and one count of burglary of a habitation. See Jenkins, 2015 Tex. App. LEXIS 7575,

at *1. The record in this appeal reflects that the district court heard Caad’s and Jenkins’s

motions together and based on the same evidence. The district court also denied Jenkins’s

motion. Id. at *5.




       2  Jenkins’s case was before our sister court of appeals on transfer from this Court under
the Texas Supreme Court’s docket-equalization order. See Jenkins v. State, No. 13-14-00088-
CR, 2015 Tex. App. LEXIS 7575, at *1 n.1 (Tex. App.—Corpus Christi–Edinburg July 23,
2015, pet. ref’d) (mem. op., not designated for publication); see also Tex. Gov’t Code § 73.001
(authorizing supreme court to order transfer of cases between courts of appeals); Tex. R. App. P.
41.3 (providing that case transferred to court of appeals must be decided in accordance with
transferor court’s precedent).
                                               3
               Jenkins’s appeal, like Caad’s, challenged the district court’s denial of his motion

to suppress evidence, contending that he was detained without reasonable suspicion of criminal

activity and that the subsequent search was not justified. See id. at *9-11. In Jenkins, our sister

court rejected those contentions after considering the facts objectively and under the totality of

the circumstances:


       [E]ven though pulling over into a parking lot may not be suspicious per se, a
       vehicle pulling over to park in a closed shopping center located within two miles
       of a robbery location, approximately three minutes after the dispatch call, and
       carrying the number of passengers consistent with the description provided, raises
       some suspicion. Moreover, the trial court may have reasonably inferred that the
       driver was attempting to elude [the police] by parking the vehicle in a closed
       shopping center at 2:00 a.m. Furthermore, the trial court may have also inferred
       that the reason that the driver wanted to elude [the police] showed a
       consciousness of guilt and that the occupants of the vehicle were involved in
       the crime.



       The purpose of the investigation was to determine if the occupants of the vehicle
       were involved in the robbery. Since the dispatch log advised the police officers
       that the suspects carried two firearms, the police officers knew it was possible that
       the passengers of the vehicle carried firearms. For purposes of their own
       protection, police officers have the right to pat down the outer clothing of
       individuals, who they believe can be armed. In order to dispel his suspicion and
       protect himself from a possible injury, the officer who performed the pat down
       was entitled to ensure the passengers were not armed. Therefore, the trial court
       may have concluded that the officer was justified when he conducted a pat-down
       search of [Jenkins]. After finding the firearm in [Jenkins]’s pocket and observing
       clothing in the back seat that matched the description of the clothing used by the
       actors involved in the robbery, the police officers were justified to conduct further
       investigation to dispel or confirm their suspicions.


Id. at *12-14 (internal citation omitted). Affirming Jenkins’s conviction and the denial of his

motion to suppress, our sister court concluded, “Since a reasonable person would coherently

suspect that the individuals in the vehicle were involved in criminal activity and the purpose for


                                                4
the investigation was reasonably related to the robbery, the officers in this case were justified in

conducting the search, and the interference is therefore constitutional.” Id. at *14; Johnson

v. State, 622 S.W.3d 378, 388 (Tex. Crim. App. 2021) (noting that reasonable suspicion is “a

relatively low hurdle”—less demanding than probable-cause standard—and is met when “the

totality of the circumstances, viewed objectively and in the aggregate, suggests the realistic

possibility of a criminal motive, however amorphous, that was about to be acted upon”) (internal

quotation omitted). Thus, a court of appeals applying our precedent, see Tex. R. App. P. 41.3, to

the identical evidence in this record has already considered and determined that the investigative

detention was justified at its inception because police had reasonable suspicion that the

individuals in the vehicle were engaged or had engaged in criminal activity, and that the search

and seizure were reasonably related to the circumstances that initiated the police interference.

See Jenkins, 2015 Tex. App. LEXIS 7575, at *14; see also Terry v. Ohio, 392 U.S. 1, 18-19

(1968). Caad’s brief does not address Jenkins.

               Under the law-of-the-case doctrine, an appellate court’s resolution of questions of

law in a previous appeal are binding in subsequent appeals concerning the same issue. State

v. Swearingen, 424 S.W.3d 32, 36 (Tex. Crim. App. 2014); Ware v. State, 736 S.W.2d 700, 701

(Tex. Crim. App. 1987); see Donaldson v. State, No. 03-18-00390-CR, 2019 Tex. App. LEXIS

7429, at *8 (Tex. App.—Austin Aug. 22, 2019, no pet.) (mem. op., not designated for

publication). This doctrine applies to criminal and civil appeals. Ware, 736 S.W.2d at 701.

Further, the law-of-the-case doctrine applies to different appeals “when the facts and legal issues

in a case on appeal are virtually identical with those in a previous appeal in which the legal

issues were resolved.” Ware, 736 S.W.2d at 701; see Donaldson, 2019 Tex. App. LEXIS 7429,



                                                 5
at *8; Aliu v. State, No. 05-10-00787-CR, 2011 Tex. App. LEXIS 6583, at *4 (Tex. App.—

Dallas Aug. 18, 2011, pet. ref’d) (mem. op., not designated for publication).

               The record reflects that the facts and legal issues in this appeal are virtually

identical to those our sister court resolved in Jenkins. Accordingly, under the law of the case, we

conclude that the police had reasonable suspicion to detain Caad and that his arrest and the

search conducted were lawful. See Jenkins, 2015 Tex. App. LEXIS 7575, at *14. Because the

district court did not err by denying Caad’s motion to suppress evidence, we overrule his

appellate issue.


                                        CONCLUSION

               We affirm the district court’s judgment of conviction.




                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Affirmed

Filed: August 31, 2021

Do Not Publish




                                                6